Name: Commission Regulation (EC) No 1371/1999 of 25 June 1999 derogating from Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural policy;  farming systems;  economic policy;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|31999R1371Commission Regulation (EC) No 1371/1999 of 25 June 1999 derogating from Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme Official Journal L 162 , 26/06/1999 P. 0044 - 0045COMMISSION REGULATION (EC) No 1371/1999of 25 June 1999derogating from Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1624/98(2), and in particular Article 12 thereof,(1) Whereas Commission Regulation (EC) No 762/94(3), as last amended by Regulation (EC) No 1981/98(4), lays down detailed rules for the appliction of Regulation (EEC) No 1765/92 with regard to the set-aside scheme and provides in particular that areas set aside are to remain set aside until 31 August at the earliest and that they may not be used for agricultural production nor put to any lucrative use, save as otherwise provided for;(2) Whereas some regions in the Community were affected by exceptional floods in May 1999; whereas this makes it difficult to graze livestock in the usual places; whereas temporary alternatives should therefore be found for sheltering and feeding livestock; whereas the use of land set aside under the arable crop scheme could relieve the situation; whereas, however, measures should be provided for to ensure that such land is not put to any lucrative use;(3) Whereas it is therefore necessary to derogate from Regulation (EC) No 762/94;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year and notwithstanding Article 3(2), (3) and (4) of Regulation (EC) No 762/94, land declared as set aside may be used for sheltering and feeding livestock in the regions referred to in the Annex from 15 May to 15 July 1999.Article 2The Member States concerned shall take all the measures necessary to ensure that the set-aside land made available to breeders in the regions referred to for use as pastureland is not put to any lucrative use.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 15 May 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 210, 28.7.1998, p. 3.(3) OJ L 90, 7.4.1994, p. 8.(4) OJ L 256, 18.9.1998, p. 8.ANNEX1. GERMANYHessen- Landkreise Gross Gerau, BergstrasseRheinland-Pfalz- Landkreise: Alzey-Worms, Ludwigshafen, Germersheim- Kreisfreie StÃ ¤dte: Worms, Frankenthal (Pfalz), Ludwigshafen a.R., SpeyerBaden-WÃ ¼rttembergRegierungsbezirk Karlsruhe:- Landkreise: Karlsruhe, Rastatt; Rhein-Neckar-KreisRegierungsbezirk Freiburg:- Ortenaukreis, Landkreise Emmendingen, KonstanzRegierungsbezirk TÃ ¼bingen:- Landkreis Ravensburg, Bodensee-KreisBayernRegierungsbezirk Schwaben:- Landkreise: Donau-Ries, Dillingen a.d. Donau, Aichach-Friedberg, GÃ ¼nzburg, Augsburg, Neu-Ulm, UnterallgÃ ¤u, OstallgÃ ¤u, OberallgÃ ¤u, Lindau/B.Regierungsbezirk Oberbayern:- Landkreise: EichstÃ ¤tt, Neuburg-Schrobenhausen, Pfaffenhofen, Freising, Dachau, Erding, MÃ ¼hldorf a. Inn, FÃ ¼rstenfeldbruck, Starnberg, MÃ ¼nchen, Ebersberg, Rosenheim, Miesbach, Bad TÃ ¶lz-Wolfratshausen, Landsberg a. Lech, Weilheim-Schongau, Garmisch-PartenkirchenRegierungsbezirk Niederbayern:- Landkreise: Straubing-Bogen, Deggendorf, Dingolfing-Landau, Landshut, Kehlheim, Passau, Rottal-InnRegierungsbezirk Oberpfalz:- Landkreis Regensburg2. AUSTRIABurgenland- Oberwart, GÃ ¼ssingNiederÃ ¶sterreich- Amstetten, Melk, Krems Stadt, Krems Land, St PÃ ¶lten Land, Tulln, Korneuburg, Wien-Umgebung, GÃ ¤nserndorf, Bruck/LeithaOberÃ ¶sterreich- Perg, EferdingSteiermark- FeldbachTirol- ImstVorarlberg- Gesamtes Bundesland